Citation Nr: 1520611	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  08-11 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right arm disability as a result of Department of Veterans Affairs (VA) medical treatment in March 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel

INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963 and from March 1964 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a right arm disability as a result of March 2006 VA treatment.  

In November 2009, the Veteran testified before a Veterans Law Judge at a travel board hearing.  A copy of the transcript has been associated with the claims file.  At his hearing, the Veteran submitted additional evidence in the form of additional VA medical records.  However, in a November 2009 statement, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).
  
In February 2010, the Board remanded this issue for additional development.  

The Veterans Law Judge that presided over the November 2009 travel board hearing is no longer employed at the Board.  The law requires the Veterans Law Judge who conducted the hearing to participate in the decision on appeal.  38 C.F.R. § 20.707 (2014).  Therefore, in July 2013, the Board sent the Veteran a letter informing him of this and offering him another hearing before a Veterans Law Judge who will ultimately decide this appeal.  In his July 2013 response, the Veteran requested another hearing.  In August 2013, the Board remanded the claim to schedule the Veteran for another hearing.  In June 2014, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  At his hearing, the Veteran again submitted additional evidence in the form of additional VA medical records.  However, in a June 2014 statement, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).      

In October 2014, the Board requested an Independent Medical Expert (IME) opinion from an orthopedic surgeon, and the IME opinion was obtained in January 2015.  The Veteran was advised of his right to provide additional evidence or argument in response to that opinion.  He submitted additional argument in April 2015 via his representative and asked that adjudication of his appeal proceed.  See 38 C.F.R. § 20.1304 (2014). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

The Veteran's right arm deformity and limitation of motion in the right upper extremity following March 2006 VA treatment was not shown to be proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, and was not the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a right arm disability due to March 2006 VA treatment are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a June 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for compensation under 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

The Board observes that the Veteran was not provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, the Board finds no prejudice in proceeding with a decision regarding this claim.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's 1151 claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA and private medical records, VA examination report with addendum, IME opinion, hearing testimony, and the Veteran's statements.  The Board finds that although the March 2011 VA examination with October 2011 VA addendum opinion provided a thorough examination of the Veteran regarding residual right arm disability, the examiner did not provide a rationale for the negative medical opinion.  Thus, the 2011 VA opinion is inadequate to this extent.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  However, the Board finds that the January 2015 IME opinion is adequate.  The medical advisor was informed of the relevant facts regarding the Veteran's medical history, considered all relevant evidence of record, and substantially complied with the Board's opinion requests.  

Moreover, with respect to the Veteran's November 2009 and June 2014 Board hearings, the Veteran demonstrated through his testimony that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  At his June 2014 hearing, the undersigned also explained the elements necessary to substantiate the Veteran's claim and suggested the submission of medical opinion evidence in light of the Veteran's testimony.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining all outstanding VA medical records, obtaining quality assurance records to the extent allowable by law, scheduling the Veteran for a VA examination, and scheduling the Veteran for another travel board hearing.  In response, the RO/AMC obtained all outstanding VA medical and quality assurance records to the extent allowable by law, scheduled the Veteran for a March 2011 VA examination with October 2011 addendum opinion, and scheduled the Veteran for a June 2014 travel board hearing.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  See 38 U.S.C.A. § 1151 (West 2014); see also 38 C.F.R. § 3.358(a) (2014).  Compensation will not be payable for the continuance or natural progress of disease or injuries for which the hospitalization or treatment was authorized.  See 38 C.F.R. § 3.358(b)(2).  Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the veteran.  "Necessary consequences" are those that are certain to result from, or were intended to result from, the examination or medical or surgical treatment administered.  See 38 C.F.R. § 3.358(c)(3).

In determining whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b).  

For the purposes of 38 U.S.C.A. § 1151, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  A Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of VA.  38 C.F.R. § 3.361(e).  A Department facility is a facility over which the Secretary of VA has direct jurisdiction.  Id.  

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  See 38 C.F.R. 
§ 3.361(c)(1).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 (Dec. 31, 1997).

To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).  

Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

In adjudicating a claim for benefits, the Board must determine whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the records show that on March 6, 2006, the Veteran underwent non-surgical VA treatment for a mid-shaft compound fracture of the right humerus.  The Veteran contends that he had been informed by private doctors that his right humerus fracture had required surgery, and that he therefore believed that VA had been at fault in treating him non-surgically.  He contends that he now consequently cannot sleep on his right side, that his right arm is deformed, that he cannot raise his right arm to his shoulder, and that he experiences pain and numbness in his right arm.  He alleges that these right arm disabilities are a result of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in treating his fracture non-surgically, or that they are due to some occurrence that was not reasonably foreseeable.  

First, the Board will consider whether the Veteran has additional disability for the purposes of VA compensation by comparing his physical condition immediately prior to his treatment to his condition after his treatment.  See 38 C.F.R. § 3.361(b).

A March 6, 2006 private medical record from Haskell County Healthcare System shows that the Veteran fell from a ladder and sustained a mid-shaft compound fracture of the right humerus.  A March 6, 2006 VA orthopedic surgery note reveals that he was later transferred to the Oklahoma City VA Medical Center, apparently because the Haskell County Emergency Department physician did not feel comfortable splinting his arm.  At this time, a VA orthopedist performed a closed reduction of the fracture and placed a coaptation splint on the arm.  Post-reduction, there was decent alignment with some apposition, and the bone was out to length and mild valgus position.  The notes associated with this treatment document that the Veteran was informed that non-operative management was to be attempted at this time, but that at any point, he may need surgery due to loss of reduction or failure of union to progress.  

A June 2006 x-ray of the Veteran's right humerus reveals that the fracture mid-shaft with overriding of the fracture fragments was healing with callus formation.  There was also mild anterior angulation and lateral angulation of the fracture.  The impression was incompletely healed mid-shaft humeral fracture with callus.  In a June 21, 2006 VA occupational therapy note, the Veteran was noted to be upset.  He wanted to go back in and have his arm rebroken and pinned "like it should have been in the first place," as he felt that the cast had been removed too early.  He also stated that he was tired of having a crooked arm.  A June 23, 2006 VA medical report describes the Veteran's fracture of the upper arm as being one of "marked deformity on xray with callous formation."  	

An August 2006 VA orthopedic note documents the Veteran's complaint of intermittent right shoulder pain and arm pain.  The Veteran's main complaint seemed to be the cosmetic deformity that he had, as well as some limited abduction against resistance.  The Veteran was very upset at this time and unhappy with his treatment.  He reported having been told by an outside physician and his family physician that his fracture needed to be pinned.  The VA physician noted that the Veteran had been dissatisfied with the treatment offered him despite the fact that he did not have an operative indication, as he had an isolated mid-shaft humerus fracture that had gone on to heal radiographically and clinically.  The physician found that there was no current indication to operate now, as the Veteran desired.  The Veteran was informed of the risks of surgery, including no improvement or worsening of his symptoms, and injury to the radial nerve.  VA orthopedic surgery medical records dated from October 2006 to November 2006 show that the Veteran's fracture seemed to have healed with a 20 to 30 degree varus alignment.  The Veteran reported that he still had a sense of numbness in the arm, as well as discomfort that would awaken him perhaps every other night.  The VA orthopedic surgeon informed the Veteran that he could certainly understand why the fracture had been treated non-operatively and that he was sorry that the fracture had healed with a varus deformity.  The surgeon was concerned that if surgery were performed, the Veteran might have a complication.  After discussing the Veteran's case with two of his partners, the surgeon indicated that neither of his partners recommended that the Veteran undergo an osteotomy of his healed humeral shaft fracture in order to improve the alignment.  

On VA examination in March 2011, the Veteran complained that his humerus had grown together in an overlapped position, which had resulted in reduced range of motion and prevented sleeping on the right side.  An x-ray of the right humerus revealed a poorly aligned, but healed right humeral diaphyseal fracture.  After examination, the examiner diagnosed the Veteran with status post right humerus fracture with right shoulder strain.  

In a January 2015 IME opinion, the medical advisor found that the Veteran had some deformity and limited range of motion in his right upper extremity as a result of his right humerus fracture and the subsequent healing in an angulated position.  He determined that this caused additional disability as a result of the closed reduction and treatment at the time.  

The medical evidence confirms that the Veteran has additional disability, namely, right arm deformity and limitation of motion in the right upper extremity, following the March 6, 2006 VA treatment at issue.  

The Board will now consider whether the VA non-surgical treatment resulted in the Veteran's additional disability, both actually and proximately.  See 38 C.F.R. § 3.361.  The record shows that on March 6, 2006, the Veteran was informed that non-operative management was to be attempted, but that at any point, he might need surgery due to loss of reduction or failure of union to progress.  He was noted to have voiced understanding of this.  There is also no allegation that the Veteran did not give his informed consent to this procedure at the time.  Therefore, the Board will now consider whether the record establishes that carelessness, negligence, lack of proper skill, error in judgment or other instance of VA fault proximately caused his additional disability.  See 38 C.F.R. § 3.361(d)(1).  

Following the March 2011 VA examination, in an October 2011 VA addendum opinion, the examiner cited a June 2006 VA medical report in which an x-ray had shown stable fracture site.  The Veteran had been released from the Oklahoma City VA Medical Center with 50 percent range of motion in his hands.  The examiner also noted VA medical records dated in August 2006 where an x-ray revealed evidence of callous formation and some residual angulation, and a physician found no current indication to fracture elbow.  The examiner opined that there was no additional disability from carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA as per the August 2006 medical records.  He indicated that all available records were reviewed in forming his opinion, but provided no rationale for his conclusion.  

In a January 2015 IME opinion, the orthopedic surgeon noted that the Veteran was shown to have suffered a mid-shaft compound fracture of the right humerus in the March 6, 2006 private medical record from Haskell County Healthcare System.  However, upon review of the records, the medical advisor observed that the Veteran's skin had been intact and determined that he therefore had not suffered what would have been called a "compound fracture" of the humerus.  He explained that a compound fracture would have been an open fracture where the bone came through the skin.  He noted that there was no evidence of this in the medical records and found that the Veteran had instead suffered a closed fracture of his right humerus.  He reported that this was an important distinction because a compound fracture often required treatment to clean out the area.  Regarding the VA treatment of a closed reduction of the fracture and placement of a coaptation splint on the arm, the medical advisor asserted that this was standard treatment for a closed mid-shaft humerus fracture.  He also observed that the Veteran had denied numbness and tingling and had been neurologically intact.  

After review of the Veteran's claims file, the medical advisor found that the Veteran had some deformity and limited range of motion in his right upper extremity as a result of his right humerus fracture and the subsequent healing in an angulated position.  He determined that this caused additional disability as a result of the closed reduction and treatment at the time.  However, he also noted that the Veteran certainly may have had such a disability even if he had undergone surgical treatment.  The orthopedic surgeon opined that it was less likely than not that the Veteran's additional right arm disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing non-operative treatment or post-reduction care.  He did not feel that VA had failed to exercise the degree of care that would have been expected of a reasonable health care provider.  He also opined that it was less likely than not that the Veteran's additional disability was caused by or due to an event that was not reasonably foreseeable.  In rendering his rationale, the medical advisor explained that the most common treatment for a closed mid-shaft humerus fracture was non-operative treatment.  Since this was the injury that the Veteran had, he found that non-operative treatment had certainly been appropriate.  He indicated that the decision to proceed with operative treatment was based upon clinical judgment and the examination of the particular individual.  If the individual had some angulation, as in the case of the Veteran, but was otherwise neurologically intact with a healing fracture, then ongoing non-operative treatment was certainly not unreasonable.  He further reported that some angulation of the bone and deformity in most instances did not cause significant disability, although it could certainly cause some cosmetic change such as a curve to the arm.  The medical advisor determined that the decision to operate or not operate at the time had been based upon a careful discussion with the Veteran, which appeared to have happened at several instances in this case.  Additionally, the medical advisor explained that once the fracture had started to heal, certainly operating on the arm could have caused more disability, including nerve damage.  Therefore, the orthopedic surgeon concluded that the Veteran did have some additional disability related to his fracture and subsequent treatment, but his treatment was reasonable, and there was no evidence of negligence on the part of VA.    

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board assigns little, if any, probative weight to the October 2011 VA medical opinion.  The March 2011 VA examiner opined in an October 2011 addendum opinion that there was no additional disability from carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA as per the August 2006 medical records.  However, other than indicating that all available records were reviewed in forming his opinion, the examiner provided no rationale or supporting data for the statement.  If the examiner does not provide a rationale for the opinion, that weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).    

By contrast, not only did the January 2015 orthopedic surgeon thoroughly review the claims file, he also provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's additional right arm disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing non-operative treatment or post-reduction care, or that the Veteran's additional disability was caused by or due to an event that was not reasonably foreseeable.  Specifically, he explained that although the March 6, 2006 private medical report had noted that the Veteran had suffered a mid-shaft compound fracture of the right humerus, the Veteran had actually suffered a closed fracture of his right humerus because his skin had been intact.  Indeed, there had been no evidence of an open fracture where the bone came through the skin, as would have been required for a compound fracture.  The orthopedic surgeon also explained that the most common treatment for a closed mid-shaft humerus fracture was non-operative treatment.  He indicated that because the Veteran had some angulation, but was otherwise neurologically intact with a healing fracture, then ongoing non-operative treatment was certainly not unreasonable.  He also determined that the decision to operate or not operate at the time had been based upon a careful discussion with the Veteran, which appeared to have happened several times.  Additionally, the medical advisor explained that once the fracture had started to heal, certainly operating on the arm could have caused more disability, including nerve damage.  Particularly, the Board finds the January 2015 IME opinion to be highly probative and credible because the physician is a medical specialist in orthopedic surgery.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

For these reasons, the January 2015 IME opinion from the orthopedic surgeon is afforded greater probative value than the October 2011 VA addendum opinion from the March 2011 VA examiner.

The Board acknowledges the Veteran's contention that he had been informed by private doctors that his right humerus fracture had required surgery, and that he therefore believed that VA had been at fault in treating him non-surgically.  However, the Veteran has not submitted any medical evidence or opinions directly from his private doctors that are contrary to the January 2015 IME opinion.  Instead, the only evidence of record that VA had been at fault in providing non-surgical treatment consists of the Veteran's own statements.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the appropriate treatment for a right arm fracture, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of pain and limitation of motion, any actual diagnosis of a right arm disability requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

Moreover, whether symptoms the Veteran experienced following his VA treatment are in any way related to any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or are residuals that were not reasonably foreseeable, requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran himself believes that VA had been at fault in treating him non-surgically, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current right arm disability is not competent medical evidence, as such question requires medical expertise to determine.  Id.  In any event, the Board concludes that the medical evidence, which reveals that the Veteran did not suffer additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, or that the residuals were not reasonably foreseeable, is of greater probative value than the lay contentions of the Veteran.     

Therefore, the Board finds that the probative evidence of record shows that the Veteran did not suffer additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, or that the residuals were not reasonably foreseeable.  As the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151 for a right arm disability, the claim must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right arm disability as a result of VA medical treatment in March 2006 is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


